DETAILED ACTION
1.	The communication is in response to the application received 06/22/2021, wherein claims 1-30 are pending and are examined as follows. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 11/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities:
a.	¶0095 of the published application recites “This constraint causes the sorted order to be ascending”.  When the value of LaserAngle[i] is less than or equal top LaserAngle[i-1], it appears the sorted order to be descending. Please check and update accordingly.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 13-18, 21-25, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lasserre et al. WO 2021/084295 A1, hereinafter referred to as Lasserre, since Lasserre teaches using knowledge obtained from LiDAR characteristics of vertical laser angles θlaser in an efficient representation of the point cloud such that compression is improved (¶0075). See office action below for further details.
Regarding claim 1,  Lasserre discloses “A method of encoding point cloud data [See abstract, i.e. method for encoding/decoding of a point cloud], the method comprising: encoding the point cloud data using a plurality of laser angles [Abstract shows said method employs information from a plurality of beam emitters such as the angle of each beam emitter to more efficiently represent the point cloud data. Laser angles are also depicted in for e.g. Fig. 5, 6, and 9]; and encoding a plurality of syntax elements that indicate respective values of the plurality of laser angles [¶0095 for e.g. shows the bitstream may comprise syntax elements to specify usage of angular priors.  For example, laser index L and a number Ns of applied elementary shifts (e.g. azimuthal elementary shifts ∆φh and ∆φv). Also see ¶00141 where laser elevation angles θL are coded into the bitstream] in a sorted order according to a constraint.”  [A sorted order according to a constraint can be understood as the encoder may pick points in an order where nodes have almost always increasing/decreasing indices. See ¶00148-00151. Increasing/decreasing indices is a constraint as noted in ¶0092-0095 of the published application]
Regarding claim 2,  The method of claim 1, Lasserre further discloses “wherein the sorted order is an ascending order.” [A sorted order according to a constraint can be understood as the encoder may pick points in an order where nodes have almost always increasing/decreasing indices. See ¶00148-00151]
Regarding claim 3,  The method of claim 1, Lasserre further discloses “wherein the sorted order is an descending order.” [A sorted order according to a constraint can be understood as the encoder may pick points in an order where nodes have almost always increasing/decreasing indices. See ¶00148-00151]
Regarding claim 6,  Lasserre teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Lasserre further discloses “wherein encoding the plurality of syntax elements that indicate the respective values of the plurality of laser angles comprises: encoding at least one respective value of the plurality of laser angles as a delta value relative to another laser angle.” [See e.g. ¶0095 which discusses an angular prediction mode ay be obtained from dedicated syntax elements. Said angular prediction is obtained using angular priors that may comprise laser angles and azimuthal elementary shifts ∆φh and ∆φv, i.e. delta values]
Regarding claim 7,  Lasserre teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Lasserre further teaches “wherein encoding the point cloud data using the plurality of laser angles comprises: encoding the point cloud using a binary search process [Note the use of the KD-tree in ¶0043-0044 which as Oh shows in ¶0095 is a binary search tree] and the plurality of laser angles in the sorted order.”  [A sorted order according to a constraint can be understood as the encoder may pick points in an order where nodes have almost always increasing/decreasing indices. See ¶00148-00151. Increasing/decreasing indices is a constraint as noted in ¶0092-0095 of the published application]
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. As to the required hardware, see Lasserre ¶00189-00190 for example.
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of claim 2. 
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of claim 3. 
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of claim 6. 
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 7. 
Regarding claim 15,  Lasserre teaches all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim. Lasserre however does not appear to disclose “further comprising: a sensor configured to capture the point cloud data.”   Oh on the other hand from the same or similar field of endeavor discloses the foregoing features. [See Fig. 3 and corresponding text regarding capturing point cloud video data] The motivation for combining Lasserre and Oh has been discussed in connection with claim 4, above. 
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 since the methods of encoding and decoding are inverse operations of each as illustrated for example in Lasserre’s encoder and decoder (Figs. 1 and 2, respectively), such that a compressed point cloud can be reconstructed that represents a 3-D physical object (¶0030).
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.
Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.
Regarding claim 22, claim 22 is rejected under the same art and evidentiary limitations as determined for the method of claim 7.
Regarding claim 23, claim 23 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 since the methods of encoding and decoding are inverse operations of each as illustrated for example in Lasserre’s encoder and decoder (Figs. 1 and 2, respectively), such that a compressed point cloud can be reconstructed that represents a 3-D physical object (¶0030). As to the required hardware, see Lasserre ¶00189-00190 for example.
Regarding claim 24, claim 24 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.
Regarding claim 25, claim 25 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.
Regarding claim 28, claim 28 is rejected under the same art and evidentiary limitations as determined for the method of claim 6. As to the required hardware, see Lasserre ¶00189-00190 for example.
Regarding claim 29, claim 29 is rejected under the same art and evidentiary limitations as determined for the method of claim 7.
Regarding claim 30,  Lasserre teaches all the limitations of claim 23, and is analyzed as previously discussed with respect to that claim. Lasserre does not explicitly recite “further comprising: a display configured to display the decoded point cloud data” however Oh from the same or similar field of endeavor addresses such a display. [See for e.g. ¶0058]
Claims 4-5, 11-12, 19-20, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lasserre, in view of Oh US 2021/0289211 A1, hereinafter referred to as Oh. 
Regarding claim 4,  The method of claim 1, Lasserre further discloses “wherein the plurality of syntax elements comprise a plurality of LaserAngle[i] syntax elements [See for e.g. ¶0074-0075 which teaches syntax elements of beam angles of specific laser beams along with vertical laser angles θlaser. Also see ¶00141 where laser elevation angle θL belongs to a finite set of possible angles associated with a set of the LiDARS’s Nθ laser beams which are coded into the bitstream. See Oh below for more explicit support] where i specifies a respective laser angle of the plurality of laser angles. [It would be apparent to one skilled in the art that identifying an angle θL from a set of possible angles {θ0,…,θNθ-1} would require a means for indexing said angle from said set. See Oh below for further support]  Oh on the other hand from the same or similar field of endeavor discloses the foregoing features. [See “theta_laser[i]” syntax element in Fig. 24 which indicates the vertical angle of laser i] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Lasserre for using angular priors for improved prediction in tree-based point cloud coding, to add the teachings of Oh to provide techniques for geometry-based point cloud compression (G-PCC) that addresses latency and coding complexity so as to more efficiently process point cloud data (¶0004).
Regarding claim 5,  Lasserre and Oh teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.  Lasserre further discloses “wherein the constraint specifies that a value of LaserAngle[i] shall be greater than or equal to a value of LaserAngle [i-1].”  [¶0080-0081 discloses the scanning order of a LiDAR head in the (φ, θ) plane. Changes in φ (horizontal) is shown to be constant; hence, LaserAngle[i]  must equal  LaserAngle [i-1]. Refer  to Fig. 10]
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 4. 
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 5. 
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.
Regarding claim 26, claim 26 is rejected under the same art and evidentiary limitations as determined for the method of claim 4.
Regarding claim 27, claim 27 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486